Citation Nr: 0726168	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-27 240	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chrondromalacia patella of the right knee 
(hereinafter right knee disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chrondromalacia patella of the left knee 
(left knee disability).

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a low back injury (low back 
disability).

4.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the 3rd and 5th fingers 
of the left hand (left hand disability).

5.  Entitlement to a compensable evaluation for service-
connected pes planus with calcaneal spurs, status-post 
fracture of the right 5th metatarsal bone with plantar 
fasciitis and residuals (bilateral foot disability).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
July 1994.  He withdrew his prior request for a personal 
hearing in a statement dated in April 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which granted 10 percent 
ratings for service-connected right and left knee 
disabilities, effective January 31, 2002.  The June 2004 
Statement of the Case (SOC) granted a 10 percent rating for 
the service-connected low back disability, effective January 
31, 2002.  The veteran timely appealed.  A November 2005 
rating decision granted service connection for radiculopathy 
of the left lower extremity secondary to service-connected 
low back disability and assigned a noncompensable evaluation 
effective October 28, 2005.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected right knee disability is not shown 
to be productive of limitation of flexion to more than 110 
degrees or extension to more than 0 degrees, and there is no 
instability or weakness.

3.  The service-connected left knee disability is not shown 
to be productive of limitation of flexion to more than 110 
degrees or extension to more than 0 degrees, and there is no 
instability or weakness.

4.  The service-connected low back disability is not shown to 
be productive of more than slight limitation of motion prior 
to September 26, 2003; and the evidence beginning September 
26, 2003 does not show limitation of forward flexion of the 
thoracolumbar spine to less than 60 degrees or a combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, or evidence of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour.  

5.  There is no evidence of ankylosis or limitation of motion 
of the 3rd and 5th fingers of the left hand.  

6.  The veteran has no more than mild pes planus.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237 (2006).  

4.  The criteria for the assignment of a compensable 
evaluation for the service-connected left hand disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5299-5223 (2006).  

5.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In May 2002 and December 2004, the RO sent the veteran 
letters in which he was informed of the requirements needed 
to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after May 2002.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2006 about effective dates if an increased rating claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in July 2002, December 2003, and October 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Increased Rating Claims

Knee Disabilities

Schedular Criteria

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (2006).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Analysis

The veteran was service connected for disability of each knee 
by rating decision in May 1995 and assigned a noncompensable 
rating, effective on August 1, 1994.  Ratings of 10 percent 
were assigned for each knee by rating decision in August 
2002, effective January 31, 2002.  The veteran has not 
withdrawn his increased rating claims and as such, they 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993) (noting that, in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded). 

When examined by VA in July 2002, the veteran complained of 
constant pain and swelling in his knees.  Examination 
revealed full range of motion with crepitus but without 
instability.  Bilateral chondromalacia patella with residuals 
was diagnosed.  Motion on VA evaluation in December 2003 
included 0 degrees of extension on either side with flexion 
to 120 degrees on the left and 110 degrees on the right; 
there was bilateral pain and crepitus, greater on the left.  
Degenerative arthritis was found on x-rays of the knees.

On the most recent VA evaluation of the veteran's knees in 
October 2005, the veteran said that he wore knee braces and 
used a cane.  Physical examination of the knees did not show 
any episodes of dislocation or subluxation.  There was some 
tenderness and crepitus on motion.  Range of motion was 
described as relatively asymptomatic from 0-130 degrees, 
bilaterally, with no evidence of motor or sensory abnormality 
and no change with repetitive motion.  

When comparing the above findings to the rating schedule, the 
Board would note that motion of either knee was from 0 
degrees to 130 degrees in October 2005, and to at least 110 
degrees on each of the examinations.  Consequently, a rating 
in excess of 10 percent under the provisions of Diagnostic 
Codes 5260 and 5261 is not assignable for either knee.

A rating in excess of 10 percent is also not warranted under 
Diagnostic Code 5257 because there was no instability on VA 
examinations in July 2002, December 2003, or October 2005.  

Consequently, the disability picture for the veteran's 
service-connected right and left knee disabilities does not 
warrant a higher rating.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an increased evaluation is not warranted 
for either knee disability under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2006).  

Moreover, because the veteran has close to normal range of 
motion of each knee, lacking only 10 degrees of flexion in 
October 2005, with normal strength in the lower extremities 
and no loss of motion on repetitive testing, no additional 
compensation is warranted under DeLuca.  See also 38 C.F.R. 
§ 4.40, 4.45.  

Finally, the Board finds that, because neither limitation of 
flexion nor limitation of extension of either leg warrants a 
compensable evaluation under the rating schedule, a higher 
rating is not warranted for either service-connected knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  

Low Back Disability

Schedular Criteria

During the course of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old and new criteria for lumbar spine disabilities.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new regulatory provisions in the 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, effective prior to September 26, 2003, a 10 
percent evaluation was assigned for slight, a 20 percent 
evaluation for moderate, and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1993).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2006).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  

Analysis

The veteran was service connected for residuals of a low back 
injury by rating decision in May 1995 and assigned a 
noncompensable rating, effective on August 1, 1994.  A 10 
percent rating was assigned by SOC dated in June 2004, 
effective January 31, 2002.  The veteran has not withdrawn 
his increased rating claim and as such, it remains in 
appellate status.  See AB, supra.  

The medical evidence prior to September 26, 2003, reveals 
that forward flexion on VA examination in July 2002 was from 
0-90 degrees, with lateral bending to either side of 30 
degrees with slight pulling; motor and sensory examination 
was normal.  Lumbosacral strain with history of scoliosis and 
residuals was diagnosed.

With forward flexion to 90 degrees and no evidence of back 
muscle spasm, the above noted medical evidence prior to 
September 26, 2003, does not show more than slight loss of 
back motion or more than characteristic pain on back motion.  
The Board finds that the disability picture for the veteran's 
service-connected low back disorder does not meet or more 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5003, 5292, or 5295.  

With respect to the criteria effective on September 26, 2003, 
a 10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

To warrant a rating of 20 percent for limitation of motion of 
the low back, there would need to be evidence of flexion to 
no more than 60 degrees or combined motion to no more than 
120 degrees.  

When examined by VA in December 2003, range of motion of the 
lumbar spine included 90 degrees of forward flexion, with 
pain beginning at 60 degrees, extension of 20 degrees with 
pain, and 30 degrees of lateral bending to either side.  
Motor and sensory examination of the lower extremities was 
normal.  Sensation was intact to light touch.  X-rays were 
normal.

Motion on VA examination in October 2005 included flexion to 
90 degrees, extension to 15 degrees with pain, lateral 
bending to 20 degrees with pain, and bilateral rotation to 45 
degrees.  Repetitive motion did not change.  Again motor and 
sensory examinations were intact.  Based on these recent 
findings, combined motion of the thoracolumbar spine since 
September 26, 2003, is to more than 120 degrees.  

Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent in accordance with the new 
rating criteria after September 26, 2003.  See 38 C.F.R. 
§ 4.31 (2006).  

The Board has also considered rating the veteran's service-
connected disability under a Diagnostic Code other than 5292 
or 5295 for the service-connected low back disorder prior to 
September 26, 2003, but finds none that may be assigned on 
the facts of record or which would avail the veteran of a 
higher disability rating.  Since there is no evidence of 
vertebral fracture, ankylosis, or significant intervertebral 
disc syndrome in the medical evidence prior to September 26, 
2003, there is no other diagnostic code under which the 
veteran's low back disability should be rated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289, 5293 (2002).  

The Board would note that service connection was granted in 
November 2005 for radiculopathy of the left lower extremity 
secondary to service-connected low back disability; and a 
noncompensable evaluation was assigned effective October 28, 
2005.  Consequently, the veteran is service connected for 
both the orthopedic and neurologic manifestations of his low 
back disability, as can be allowed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 Note (2) (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1) (2006).  

Finally, the Board notes that an evaluation higher than 10 
percent is also not warranted for low back disability based 
on functional impairment before or after September 26, 2003.  

Despite some pain and loss of extension and lateral bending, 
for which the veteran is assigned a 10 percent rating, 
flexion of the low back was to 90 degrees on VA examinations 
in 2002, 2003, and 2005.  Additionally, the VA examiner did 
not find any motor loss or any additional loss of function 
with repetitive motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); see also Deluca v. Brown, 8 
Vet. App. 202 (1995).  

Left Hand Disability

Schedular Criteria

When the veteran was service connected for left hand 
disability by rating decision in May 1995, the disability, 
which involves the middle and little fingers on his dominant 
left hand, was assigned a noncompensable evaluation under 
Diagnostic Codes 5299-5223.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5223 indicates that the 
disability has been rated as analogous to favorable ankylosis 
of multiple digits.  See 38 C.F.R. §§ 4.20, 4.27 (2006).   

During the pendency of this appeal, the criteria for rating 
ankylosis and limitation of motion of digits of the hand were 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
144, 48784-48787 (2002).

Prior to August 26, 2002, 38 C.F.R. § 4.71a, 38 C.F.R. § 
4.71a, Diagnostic Code 5226 provided that an evaluation of 10 
percent was warranted for favorable or unfavorable ankylosis 
of the middle finger of either the major hand or the minor 
hand.  

Prior to August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5223, pertaining to favorable ankylosis of two digits of one 
hand, provided that an evaluation of 10 percent was warranted 
for favorable ankylosis of the middle finger and little 
finger of either the major hand or the minor hand.  The 
rating criteria under former Diagnostic Code 5223 applied to 
favorable ankylosis or to limited motion which permitted 
flexion of the finger tips to within two inches (5.1 
centimeters) of the transverse fold of the palm of the hand.  
Limitation of motion of less than one inch (2.5 centimeters) 
was not considered disabling.

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 86 (28th ed., 
1994).

The revised regulations include a section that considers 
limitation of motion of individual digits in addition to 
favorable and unfavorable ankylosis of multiple and 
individual digits.

Effective August 26, 2002, Diagnostic Code 5226 provides that 
favorable or unfavorable ankylosis of the long [middle] 
finger of the major or of the minor hand warrants an 
evaluation of 10 percent and that it should be considered 
whether evaluation as amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.

Effective August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5219, pertaining to unfavorable ankylosis of two digits of 
one hand, provides that an evaluation of 30 percent is 
warranted for unfavorable ankylosis of the index and long 
fingers of the major hand.

Effective August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5229, pertaining to limitation of motion of the index finger 
or of the long finger, provides that a non-compensable (zero 
percent) evaluation is warranted for limitation of motion of 
the index finger or of the long finger with a gap of less 
than one inch (2.5 centimeters) between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible and extension is limited 
by no more than 30 degrees.  An evaluation of 10 percent 
under Diagnostic Code 5229 requires limitation of motion of 
the index finger or of the long finger with a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible and extension is limited 
by no more than 30 degrees.

Effective August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5223 provides that favorable ankylosis of the long and little 
fingers warrants a 10 percent rating.  Unfavorable ankylosis 
of the long and little fingers is addressed under Diagnostic 
Code 5219 and warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5219.  

Diagnostic Code 5230 addresses limitation of motion of 
individual digits and provides a noncompensable evaluation 
for any limitation of motion of the ring or little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  Favorable or 
unfavorable ankylosis of either the ring finger or the little 
finger separately warrants a noncompensable (zero percent) 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note 
following provides that one should also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. 

Ankylosis is defined by the regulations and is considered to 
be favorable when the ankylosis does not prevent flexion of 
medial transverse fold of the palm; otherwise, the ankylosis 
is considered unfavorable.  Limitation of motion of less than 
one inch (2.5 centimeters) is not considered disabling.  
Combination of finger amputations at various levels or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combination.  With an even 
number of fingers involved, and adjacent grades of 
disability, the higher of two grades of disability is to be 
selected.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 
5220 to 5223. 

Analysis

The evidence prior to August 2002 reveals that when the 
veteran's left hand was examined by VA in July 2002, the 
veteran complained of pain and swelling with lifting.  
However, the veteran's left hand was considered normal on 
examination with full range of motion and no deformity.  

With respect to the evidence after August 2002, the Board 
notes that although degenerative joint disease of the hands 
and carpal tunnel syndrome were diagnosed on VA examinations 
in December 2003 and October 2005, it was noted that these 
conditions were bilateral and were not causally related to 
the veteran's service-connected left hand disability.  In 
fact, the VA examiner concluded in October 2005 that grip 
strength was the same on the left as on the right and that 
motion of the left hand was full as it was upon VA 
examination in December 2003.  The veteran was able to touch 
the palmar creases with all fingers.  There was no redness, 
swelling, or tenderness of the left hand. 

The Board concludes that, as there is no evidence of 
ankylosis or even loss of motion of either the long or little 
finger of the left hand either before or after August 2002, 
the disability picture for the service-connected left hand 
condition does not more nearly approximate the criteria for a 
compensable evaluation under any of the potentially 
applicable diagnostic codes for the fingers, either before or 
after August 2002.

The Board would also note that a compensable evaluation is 
not warranted for the service-connected left hand disability 
under DeLuca because there is no evidence of functional 
impairment due to this disability.  

Bilateral Foot Disability

Schedular Criteria

The veteran's bilateral foot disability is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276, for pes planus.  
Under that code, bilateral flatfoot that is mild with 
symptoms relieved by a built-up shoe or arch support warrants 
a noncompensable evaluation; a 10 percent rating requires 
moderate flatfoot with the weight-bearing line being over or 
medial to the great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet; severe 
bilateral flatfoot warrants a 30 percent rating where there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Analysis

The medical evidence of record reveals that the veteran's pes 
planus was described as mild on VA examinations in July 2002, 
December 2003, and October 2005.  When examined in December 
2003 and October 2005, it was noted that the veteran wore 
inserts.  During both evaluations, the veteran had full range 
of motion of the ankles and toes.  There was no change with 
repetitive motion testing.  In October 2005, only slight 2nd 
to 4th hammertoes, bilaterally, without valgus deformity, was 
noted.  It was further noted in October 2005, that the 
veteran had minimal tenderness at the anterior edge of the 
calcanei was reported, as was very minimal discomfort in the 
insertion of each Achilles tendon.  Vascular and skin 
examinations were normal.  There was no obvious change in 
posture on standing.  It was also reported that the veteran 
had normal alignment of the Achilles tendon, both with 
weightbearing and nonweightbearing.

Despite the veteran's complaints of foot pain and weakness, 
the medical evidence does not show more than mild disability, 
with minimal discomfort.  There was no evidence on VA 
examination in October 2005 that the weight-bearing line was 
over or medial to the great toe, or of inward bowing of the 
tendo Achilles, or of pain on manipulation and use of the 
feet.   

Thus, the recent medical evidence indicates that the severity 
of the veteran's service-connected pes planus more nearly 
approximates the criteria for mild flat foot.  As such, a 
compensable rating is not warranted for the service-connected 
bilateral foot disability.

Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of each of the service-
connected disabilities at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case, as discussed above.  

The veteran has motion of each knee from 0 to at least 110 
degrees, has forward flexion of the low back to 90 degrees, 
does not have any symptoms specifically referable to his 
service-connected fracture of the left hand, and has only 
mild pes planus.  Consequently, the Board finds that there is 
no evidence demonstrating that any of the service-connected 
disabilities markedly interferences with employment.  

Further, there is no evidence that the veteran has been 
hospitalized due to any of the service-connected disabilities 
at issue.  Accordingly, the RO's decision not to submit this 
case for extraschedular consideration was correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against each of the 


veteran's claims for an increased evaluation, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability is denied.

Entitlement to a compensable evaluation for service-connected 
left hand disability is denied.

Entitlement to a compensable evaluation for service-connected 
bilateral foot disability is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


